t c memo united_states tax_court joseph p and marilyn schneller petitioners v commissioner of internal revenue respondent docket no filed date irwin g waterman and michael t hymson for petitioners martha sullivan jack a joynt and william c shouse for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure for such year respondent reflected this determination in a notice_of_deficiency dated date the principal unagreed item involves respondent’s determination that petitioners realized forgiveness of indebtedness income pursuant to sec_61 as a result of a dollar_figure writeoff in of accounts that had been carried on the books of petitioners’ wholly owned corporation land air delivery inc essentially as shareholder loans also in dispute is the sec_6662 accuracy-related_penalty the writeoff followed the settlement of a tax examination for years in the settlement the parties agreed that petitioners’ withdrawals from land air delivery inc should have been characterized in part as dividends rather than shareholder loans petitioners maintain that such withdrawals constitute dividend income in the year of withdrawal not and hence the writeoff in did not give rise to a taxable_event accordingly the issues we must decide are whether as a result of the settlement agreement for years respondent is estopped from asserting that the corporate advances written off in were loans we hold that respondent is not whether petitioners realized discharge_of_indebtedness petitioners made income_tax payments for totaling dollar_figure after filing their petition in this court to stop the accrual of interest_income in we hold that they did whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 we hold that they are all section references are to the internal_revenue_code in effect for the year under consideration all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background petitioners husband and wife resided in bowling green kentucky at the time they filed their petition they timely filed a joint federal_income_tax return for the year under consideration petitioners own all the stock of land air delivery inc delivery or the corporation an air freight motor carrier that engages in the pickup and delivery of packages for overnight carriers joseph p schneller petitioner started delivery in with a single truck at its peak delivery operated trucks and delivered freight nationwide for all periods relevant to this case petitioner was the president and mrs schneller was the secretary of delivery delivery has been a subchapter_c_corporation from its inception corporate_income_tax returns forms were filed for delivery through all such returns for periods bearing on this case were executed by one or the other of petitioners in their capacities as corporate officers delivery was a union company after a bout of trouble with the teamsters delivery was phased out in favor of a new nonunion company named land air express inc all the stock of which is owned by petitioners which today operates the business formerly conducted by delivery delivery underwent a reorganization in and filed its corporate_income_tax return for that year under its new name ktm inc shareholder loan accounts from time to time commencing at dates prior to petitioner made withdrawals from delivery some of the withdrawals were recorded as shareholder loans advances or investments none was included in petitioners' income in delivery's stockholders adopted a resolution ratifying all existing loans advances and investments and authorized the corporation to continue such transactions as part of the resolution petitioner agreed to repay the amounts on demand in petitioner sold his interest in a waste management company for dollar_figure he did not use any of the proceeds to repay his withdrawals from delivery in date petitioner was advised by his accountant james luscombe that interest-bearing notes should be prepared to evidence the loans advances and investments petitioner did not follow this advice although petitioners did agree to the accrual of interest for the year petitioners’ and individual tax returns and delivery’s related corporate returns were selected for examination by respondent’s wichita kansas district_office the examination included an analysis of delivery’s shareholder loan accounts the balances in the accounts increased by dollar_figure in dollar_figure in and dollar_figure in for a 3-year total increase of dollar_figure throughout the examination petitioners through their representatives insisted that their withdrawals from delivery were loans the examining agent concluded that a portion dollar_figure of the increase in the account balances for the years dollar_figure should be taxed as dividend income to petitioners he from through mr luscombe prepared all of the financial statements and corporate tax returns for delivery as well as petitioners’ individual tax returns the financial statements were prepared monthly from records delivered to mr luscombe by mrs schneller following petitioners’ move from kansas city to kentucky petitioners retained william b arthur jr to perform the accounting and tax work for delivery and themselves the first return mr arthur prepared in was the corporate return for delivery the examination centered around the examiner’s determination that the schnellers underreported their income for years as well as the examiner’s proposal to assert the fraud addition_to_tax james baker an attorney and mr arthur represented petitioners with respect to the tax examination further concluded that the majority dollar_figure of the increase should be treated as loans as should all balances existing prior to all issues arising from that examination for both petitioners and delivery were ultimately settled by execution of two forms 870-ad one for petitioners individually and the second for delivery by petitioners and a representative of respondent’s kansas city appeals_office on date shortly after the settlement petitioners’ accountant mr arthur wrote off dollar_figure against the corporation’s retained earnings the dollar_figure represented the balances in the following accounts which reflected withdrawals either by or for the benefit of petitioners title amount joe schneller farm s s oil jim schneller cattle oil wells barnard realty transportation management payable to marilyn schneller insulating coating bg beer investment-bg beer total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure respondent does not challenge dollar_figure of the dollar_figure written off respondent does however challenge dollar_figure of the writeoff on the grounds that the accounts had consistently been carried on the corporate books as loans and petitioners never included any part of the dollar_figure in their personal income petitioners were solvent both before and after the writeoff of the accounts before the writeoff neither petitioners nor their corporation gave any indication that the accounts would not be repaid since the date of the writeoff delivery has made no demands for repayment of the account balances involved nor has delivery in any other way asserted that petitioners still owe the balances nor have petitioners in any way indicated that they still consider themselves indebted to the corporation for those balances on delivery's tax_return filed under the name ktm inc the dollar_figure writeoff is characterized as the writeoff of previous dividends delivery's accountant mr arthur knew that only dollar_figure had been taxed as dividend income to petitioners during the audit of years through mr arthur also knew that interest had been imputed on the remaining loan balances and he was aware that characterizing the amounts as dividend income was advantageous to petitioners the purported dividend income involved years now closed by the statute_of_limitations opinion preliminarily we note that petitioners claim that respondent’s notice_of_deficiency is invalid because it was based solely on the revenue agent’s arbitrary conclusion that the amounts written off should not go untaxed we find this argument to be without merit the revenue_agent credibly testified that he had sufficient evidence concerning the distributions at issue to make his determination petitioners offered no evidence to contradict the agent’s testimony instead petitioners proved only that the agent did not conduct a new examination of the nature of each shareholder distribution a deficiency determination generally is afforded a presumption of correctness unless it is without any foundation 428_us_433 the agent had the results of the through examination petitioners’ records of the accounts and the entries charging them off and the applicable_individual and corporate returns the documents showed that interest had been computed on the pre-1982 shareholder loan balances and the portion of the through account increases that was treated as loans hence there was a sufficient basis for the agent’s determination in this case issue estoppel the first issue for decision is whether respondent is estopped as petitioners contend from asserting that the corporate advances written off in were loans as the basis for this argument petitioners rely on their settlement with the irs for years wherein the irs and petitioners characterized approximately percent of the additions to the accounts at issue as dividends with the remainder as loans we believe petitioners’ estoppel argument to be without merit a settlement agreement is binding only with respect to the years specified by the agreement 39_f3d_402 2d cir affg tcmemo_1993_480 the applicable forms 870-ad petitioners and respondent executed address only years and and treat only a portion of the account increases as dividends the forms have no application to other years issue discharge_of_indebtedness income each of the parties is taking a position contrary to that taken in connection with the examination respondent maintains that the character of the items written off was that of loans and as such the writeoff gave rise to discharge_of_indebtedness income under sec_61 petitioners now maintain that the items written off should be characterized as dividends respondent further contends that petitioners are estopped by the duty_of_consistency from denying that the character of the corporate advances was that of loans we agree with respondent sec_61 defines income to include amounts realized from the discharge_of_indebtedness the discharge of a debt below face value accords the debtor an economic benefit functionally equivalent to income 23_f3d_1032 6th cir affg tcmemo_1992_673 the shareholder accounts at issue were carried on delivery's books as shareholder loans some dating back to until they were written off in further delivery's stockholders that is petitioners adopted a resolution ratifying all existing loans advances and investments and authorized the corporation to continue such transactions and petitioner agreed to repay the amounts on demand petitioners' accountant mr luscombe advised petitioners that interest-bearing notes should be prepared to bolster their position that the amounts were loans petitioners maintained that position throughout the audit of their and returns further the increases in the accounts were not included in petitioners' income except certain amounts stemming from the through audit petitioners made repayments of more than dollar_figure between and repayments are evidence that corporate advances constitute loans see 61_tc_424 repayments suggest that withdrawals were made with an intent to repay which supports a finding that the withdrawals were loans 56_tc_556 affd 474_f2d_1338 3d cir a debt is discharged when it becomes obvious that the debt will not have to be repaid 88_tc_435 cash withdrawals from a corporation by a stockholder in the form of loans generally are taxed in the year that corporate action was taken canceling or charging off such accounts against surplus 340_f2d_27 6th cir affg per curiam tcmemo_1963_294 in this case the discharge took place in when delivery charged off the accounts against retained earnings in sum we hold that as a result of the writeoff petitioners realized income from the discharge_of_indebtedness in that year even assuming arguendo that the character of the amounts dispersed to petitioners from delivery was that of a dividend we still believe respondent should prevail on the grounds that petitioners are precluded by the duty_of_consistency from denying that the amounts were loans see 54_tc_25 petitioners consistently maintained that the shareholder accounts represented loans not dividends the accounts were written off only shortly after the audit of years through was resolved that was the first time petitioners had taken the position that the amounts received in prior years were dividends the statute_of_limitations had closed on those prior years a taxpayer who obtains a benefit by taking a position in one year cannot disavow that position in a later year to the detriment of the government see 59_f2d_320 6th cir see also 417_us_134 citing 308_us_473 495_f2d_211 8th cir issue accuracy-related_penalty the final issue is whether petitioners are liable for the percent accuracy-related_penalty for underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b petitioners contend that they should not be liable for the accuracy-related_penalty because they did not review their return but rather relied on their accountant mr arthur the voluntary failure to read a return and blind reliance on another for the accuracy of a return are not sufficient bases to avoid liability for negligence additions to tax bollaci v commissioner tcmemo_1991_108 citing 66_tc_817 remanded on other grounds 603_f2d_491 5th cir taxpayers have a duty to read a return and make sure all income items are included 70_tc_465 affd 651_f2d_1233 6th cir citing 21_tc_678 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and if the taxpayer acted in good_faith 104_tc_518 petitioners claim that they were completely ignorant of what appeared on their tax returns which were prepared by an accountant we do not believe them we observed petitioner while testifying and found him to be financially astute despite petitioner’s limited formal education he built a highly successful nationwide company obviously petitioners knew about the writeoff in our opinion both petitioner and his wife possessed petitioner attempted to portray himself as a country bumpkin but we believe he was sly as a fox sufficient knowledge to understand and in fact knew the benefits flowing to them by mr arthur’s acts they could have objected to the writeoff but either affirmatively acquiesced in it or purposely chose to be silent accordingly we conclude that petitioners had no reasonable_cause for omitting income realized from the discharge_of_indebtedness we therefore hold that the underpayment_of_tax was due to petitioners’ negligence and disregard of rules or regulations to reflect the foregoing decision will be entered for respondent
